Case 1:20-cv-02299-JPH-DLP Document 1 Filed 09/03/20 Page 1 of 7 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


Oneita Johnson,

              Plaintiff,                            Civil Action No: 1:20-cv-2299

v.

Caine & Weiner Company, Inc.,                       COMPLAINT AND
                                                    DEMAND FOR JURY TRIAL
              Defendant




                 COMPLAINT SEEKING DAMAGES FOR VIOLATION OF
                   THE FAIR DEBT COLLECTION PRACTICES ACT


                                            INTRODUCTION

     1. This is an action for actual damages, statutory damages, legal fees and expenses for the

        improper and illegal actions and conduct of Caine & Weiner Company, Inc., whose

        actions and conduct are in direct violation of the Fair Debt Collection Practices Act, 15

        U.S.C. § 1692, et seq (hereinafter referred to as the “FDCPA”).



                                      JURISDICTION AND VENUE

     2. Jurisdiction of this Court arises under 28 U.S.C § 1331 and pursuant to 15 U.S.§

        1692k(d).

     3. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), in that the Defendant

        transacts business in this district and a substantial portion of the acts giving rise to this

        action occurred in this district.


                                                   1
Case 1:20-cv-02299-JPH-DLP Document 1 Filed 09/03/20 Page 2 of 7 PageID #: 2




  4. The Plaintiff resides in this judicial district.

                                            PARTIES

  5. The Plaintiff, Oneita Johnson (“Plaintiff”), is an adult individual residing in Indianapolis

      Indiana, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).

  6. The Plaintiff is “any person” as the term is used in 15 U.S.C. § 1692d preface.

  7. The Defendant, Caine & Weiner Company, Inc., (hereinafter referred to as “Defendant”),

      is a debt collection agency and/or debt purchaser operating from an address at 5805

      Sepulveda Bldv, Fl 4, Sherman Oaks, CA 91411-2532, and is a “debt collector” as the

      term is defined by 15 U.S.C. § 1692a(6).

  8. The Defendant is a debt collection agency and/or debt purchaser and is licensed by the

      State of Indiana. See Exhibit “1” attached hereto.

  9. The Defendant regularly collects or attempts to collect, directly or indirectly, debts owed

      or due or asserted to be owed or due that arose out of transactions in which the money,

      property, or services which are the subject of the transactions are primarily for personal,

      family, or household purposes.



                                     FACTUAL ALLEGATIONS

  10. The Defendant is a debt collection agency attempting to collect a debt from the Plaintiff.

  11. The Plaintiff incurred a debt to that was for primarily for personal, family or household

      purposes as defined by 15 U.S.C. §1692a(5).

  12. The debt owed by the Plaintiff went into default.

  13. After the debt went into default the debt was placed or otherwise transferred to the

      Defendant for collection.



                                                  2
Case 1:20-cv-02299-JPH-DLP Document 1 Filed 09/03/20 Page 3 of 7 PageID #: 3




  14. The Plaintiff disputes the debt.

  15. The Plaintiff requests that the Defendant cease all further communication on the debt.

  16. The Defendant’s collector(s) were employee(s) and/or representative(s) of the Defendant

     at all times mentioned herein.

  17. The Defendant acted at all times mentioned herein through its employee(s) and/or

     representative(s).

  18. The Plaintiff retained Sawin & Shea, LLC for legal representation regarding the

     Plaintiff’s debts.

  19. Prior to December 4, 2019, the Defendant had reported to TransUnion credit reporting

     agency that the Plaintiff owed a debt to its client.

  20. The reporting of a debt to a credit reporting agency by a debt collector is a

     communication to which the FDCPA applies.

  21. On December 4, 2019, the Plaintiff’s legal counsel sent a letter to the Defendant via

     facsimile. This facsimile transmission to the Defendant was successfully received by the

     Defendant. See Exhibit “2” attached hereto.

  22. Plaintiffs letter, in legible 12 point font, stated the following: “Please be advised that the

     above -referenced individual(s) dispute the debt which you are attempting to collect”.

  23. This letter clearly stated in unambiguous terms that Plaintiff disputed the debt that

     Defendant is attempting to collect. Section 1692e(8) does not require an individual’s

     dispute be valid or reasonable. Instead, the plaintiff must simply make clear that he or she

     dispute the debt.

  24. The Seventh Circuit’s ruling in Evans v. Portfolio Recovery Assocs., LLC, 889 F.3d 337,

     347 (7th Cir. 2018) stated the following:



                                                 3
Case 1:20-cv-02299-JPH-DLP Document 1 Filed 09/03/20 Page 4 of 7 PageID #: 4




               “Section 1692e(8) does not require an individual's dispute be valid or even

               reasonable. Instead, the plaintiff must simply make clear that he or she disputes

               the debt. See DeKoven v. Plaza Assocs., 599 F.3d 578, 582 (7th Cir. 2010) (“[A]

               consumer can dispute a debt for ‘no reason at all ....’ ”). Indeed, “[g]iven the

               FDCPA's ‘comprehensive and reticulated statutory scheme, involving clear

               definitions, precise requirements, and particularized remedies,’ the absence of an

               explicit pre-suit validation requirement is telling.” Russell v. Absolute Collection

               Servs., Inc., 763 F.3d 385, 392 (4th Cir. 2014) (quoting Sayyed v. Wolpoff &

               Abramson, 485 F.3d 226, 233 (4th Cir. 2007)).”

  25. On May 12, 2020, the Plaintiff obtained and reviewed a copy of her TransUnion credit

     report. See Exhibit “3” attached hereto.

  26. On May 12, 2020, the Defendant was continuing to report the Plaintiff’s debt to

     TransUnion without indicating that the debt was disputed. See Exhibit “3” attached

     hereto.

  27. The TransUnion credit report dated May 12, 2020, indicates that it was last reported or

     verified April of 2020. See Exhibit “3” attached hereto.

  28. The TransUnion credit report dated May 12, 2020, fails to indicate that the debt was

     disputed by the consumer. See Exhibit “3” attached hereto.

  29. The defendant continued credit reporting showing the debt not disputed has caused actual

     harm to the Plaintiff by negatively impacting her credit.

  30. The seventh circuit in Evans v. Portfolio Recovery Assocs., LLC, 889 F.3d 337, 349 (7th

     Cir. 2018) stated the following:




                                                 4
Case 1:20-cv-02299-JPH-DLP Document 1 Filed 09/03/20 Page 5 of 7 PageID #: 5




             “§ 1692e(8)'s command that debtors must “communicate that a disputed debt is

             disputed” is “rooted in the basic fraud law principle that, if a debt

             collector elects to communicate ‘credit information’ about a consumer, it must

             not omit a piece of information that is always material, namely, that the consumer

             has disputed a particular debt.” Wilhelm v. Credico, Inc., 519 F.3d 416, 418 (8th

             Cir. 2008)”

  31. Plaintiff has suffered fear and frustration which has led to severe anxiety directly related

     to Defendant’s refusal to update Plaintiff’s credit report.

  32. Plaintiff continues to suffer anxiety as she believes that Plaintiff’s negative credit

     reporting may result in his denial of credit in the near future.

  33. In an attempt to reduce this court’s caseload, Plaintiff’s counsel sent a certified copy of

     the draft complaint with a request to discuss potential resolution prior to filing this

     complaint. See Exhibit “4” attached hereto.

  34. Plaintiff received no response and was left with no other option than to file this current

     complaint.



                                             COUNT ONE

                   VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, ET SEQ.

  35. The Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

     through fully stated herein.

  36. The Defendant violated 15 U.S.C. § 1692e(8) by continuing to attempt to report a debt to

     a credit reporting agency when it knew the debt was disputed by the consumer.




                                                5
Case 1:20-cv-02299-JPH-DLP Document 1 Filed 09/03/20 Page 6 of 7 PageID #: 6




  37. The Defendant's conduct violated 15 U.S.C. § 1692d in that Defendant engaged in

     behavior the natural consequences of which was to harass, oppress, or abuse the Plaintiff

     in connection with the collection of a debt.

  38. The Defendant’s conduct violated 15 U.S.C. § 1692f in that the Defendant used unfair

     and unconscionable means to collect a debt by continuing to report the debt to a credit

     reporting agency when it knew the debt was disputed by the consumer.

  39. The Defendant misrepresented the status of this debt to a credit reporting agency which

     constitutes a violation of 15 U.S.C. § 1692e.

  40. As a result of the above violations of the FDCPA, Defendant is liable to Plaintiff for

     actual damages, statutory damages of $1,000 per defendant, attorney fees, and costs.




                                      PRAYER FOR RELIEF

     WHEREFORE, the Plaintiff prays that the Court grant the following:

             1. A finding that the Defendant violated the FDCPA and/or an admission from

                 the Defendant that it violated the FDCPA.

             2. Actual damages under 15 U.S.C. § 1692k(a)(1).

             3. Statutory damages under 15 U.S.C. § 1692k(a)(2)(A).

             4. Reasonable attorneys’ fees and costs pursuant to 15 U.S.C. § 1692k(a)(3).

             5. Such other and further relief as the Court deems just and proper.

                                      JURY DEMAND




                                               6
Case 1:20-cv-02299-JPH-DLP Document 1 Filed 09/03/20 Page 7 of 7 PageID #: 7




       The Plaintiff demands a trial by jury of all issues to triable pursuant to Rule 38 of the

Federal Rules of Civil Procedure.



Dated: September 3, 2020



                                                      Respectfully Submitted,


                                                      By: /s/Richard J. Shea

                                                      Richard J. Shea, Esq., # 21396-53
                                                      Sawin & Shea, LLC.
                                                      Attorneys for Plaintiff
                                                      6100 N. Keystone Avenue, Suite 620
                                                      Indianapolis, IN 46220
                                                      Telephone: (317) 255-2600
                                                      Facsimile: (317) 255-2905
                                                      E-mail: rshea@sawinlaw.com




                                                 7
